DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 21-29 are currently pending.

Claim Objections
Claim 21 is objected to because of the following informalities:  the recitation of “a second carbon concentration greater than the first” should be changed to “a second carbon concentration greater than the first carbon concentration” and the recitation of “a third carbon concentration greater than the second” should be changed to “a third carbon concentration greater than the second carbon concentration”.  Appropriate correction is required.
Claim Interpretation
Regarding claim 23, claim 23 recites the limitation of “wherein each layer comprises nanotube felts”. Based on the original specification, in some embodiment, the layers are fabricated from BNC alloy nanotube felts in which the constituent nanotubes are not oriented within a layer (see [0033] of the instant specification). For the purpose of this Office Action, if the prior art teaches the nanotubes not being oriented within a layer, it would correspond to the claimed “nanotube felts”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 26, claim 26 recites the limitation of “wherein one of the layers has a first wavelength of light for which it is most efficient at converting to electricity”. It is unclear what the recitation of “it” is referring to. Is it referring to one of the at least three layers or is it referring to the solar cell? Clarification is required.
Regarding claim 26, claim 26 recites the limitation of “at least one of the remaining layers is substantially transparent to that first wavelength”. The term “substantially” in claim 26 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of this Office Action, as long as at least one of the remaining layers transmits more of the first wavelength of light compared to the other layers, it would meet the claimed limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 22, 26,  27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., U.S. Patent No. 5,895,938 in view of Muchharla et al., (Tunable Electronics in Large-Area Atomic layers of Boron-Nitrogen-Carbon) (Both references cited in IDS).
Regarding claim 21, Watanabe teaches a solar cell (Fig.16) comprising:
A first layer of boron nitride carbon alloy (56) having a first carbon concentration (BC2.5N);
A second layer of boron nitride carbon alloy  (55) having a second carbon concentration (BC3N) greater than the first carbon concentration; and
A third layer of boron nitride carbon alloy (54) having a third carbon concentration (BC4N) greater than the second carbon concentration, wherein each layer exhibits a band gap different than that of the other layers.
wherein the band gap of each layers of the solar cell is increased toward the surface and decreased toward the inner region of the solar cell, so that solar cell permits absorbing light having a wide wavelength range, leading on an improved conversion efficiency (column 15, lines 18-30).
Watanabe teaches that the boron nitride carbon alloy of BxCyNz compound have a different band gap depending on the composition of the compound. For instance the graph of Fig.1 shows the relationship between the value of y and the band gap of the BCyN, where x and z are set at 1 (see column 4, lines 52-67), such that a band gap of the compound is decreased with an increase in the carbon content. Therefore, a first band gap of the first layer (56) and a second band gap of the second layer (55), and the third layer (54) are each determined by a their carbon content of the alloy of said layers.
Watanabe does not explicitly teach that the first and second layers of boron nitride carbon are fabricated from boron nitride carbon alloy nanotubes.
However, Muchharla teaches thin layers of BNC alloy compounds having tunable electronic properties by simply varying the concentration of the components (abstract and table 2). Muchharla teaches the B-N-C system under various configurations including boron and nitrogen doped carbon nanotubes having semiconducting characteristics with band gap (see page 3478, right column). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the boron and nitrogen doped carbon nanotubes configuration for the first and second layers of boron nitride carbon alloy of Watanabe, because selection of a known material based on its suitability for its intended use, in the instant case a BCN alloy nanotubes demonstrating band gap and having semiconducting characteristic, supports prima facie obviousness determination (MPEP 2144.07).
Regarding claim 22, modified Watanabe does not specifically teach that the solar cell has a density of less than 2.0 g/cc.
	However, a person having ordinary skill in the art would recognize that the density is calculated by the ratio of mass over volume, wherein the volume of the device corresponds to the size and shape of the device.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  In addition, it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 26, Watanabe teaches that the band gap of each layers of the solar cell is increased toward the surface and decreased toward the inner region of the solar cell, so that solar cell permits absorbing light having a wide wavelength range, leading on an improved conversion efficiency (column 15, lines 18-30).
Watanabe teaches that the boron nitride carbon alloy of BxCyNz compound have a different band gap depending on the composition of the compound. For instance, the graph of Fig.1 shows the relationship between the value of y and the band gap of the BCyN, where x and z are set at 1 (see column 4, lines 52-67), such that a band gap of the compound is decreased with an increase in the carbon content. A person having ordinary skill in the art would recognize that the layer with smaller band gap can absorb larger wavelength, and a layer with a larger band gap can absorb smaller wavelength while being substantially transparent to larger wavelength. Therefore, layer (54) of Watanabe (BC4N) with higher concentration of carbon has a smallest band gap compared to the other two layers (55 and 56). Thusly, layer 54 has a first wavelength (larger wavelength) of light for which it is most efficient at converting to electricity and at least one of the remaining layers (55 or 56) with larger band gaps (due to smaller concentration of carbon) is substantially transparent to that first wavelength, so the first wavelength can pass through layers 56 and 55 and reach layer 54 to be converted to electrical energy.
Regarding claim 27, modified Watanabe does not explicitly teach that each of the at leas three layers transmit more than 50% of incident light. 
However, as discussed above, the boron nitride carbon alloy of BxCyNz compound of each layer can be optimized to get a desired band gap for each layer by adjusting the composition of the compound. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 28, Watanabe teaches in Fig.1 the relationship between the value of “y” and the band gap of the BCYN compounds. It is understood based on the graph of Fig.1 of Watanabe that each of the at least three layers exhibits a band gap that is within the claimed range considering that the value of “Y” for the three layers are “2.5”, “3” and “4”, which would all have a band gap smaller than 2 eV and larger than 1.0 eV.
Regarding claim 29, the carbon atoms of Watanabe reside at a lattice side (see Fig.6), which is similar to the structure shown in Fig.1B of the instant invention.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., U.S. Patent No. 5,895,938 in view of Muchharla et al., (Tunable Electronics in Large-Area Atomic layers of Boron-Nitrogen-Carbon) (Both references cited in IDS) as applied to claim 21 above, and further in view of Mittal et al., U.S. Publication No. 2011/0281070 A1.
Regarding claim 23, modified Watanabe teaches all the claimed limitations as discussed above, but does not specifically teach that each layer comprises nanotube felts.
However, Mittal et al. teaches electrically conductive or semiconducting additives in the form of different nanotubes [0057] that are embedded into surfaces of host material for use in solar energy generation devices [0007]. Mittal teaches that the nanotubes can either be fully embedded in their host material or partially embedded and surface exposed [0057] (see Fig.2A-2G).
Since Mittal recognizes that the embodiments of fully embedded and partially embedded nanotubes within a layer to be art recognized equivalents, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select partially embedded and surface exposed nanotubes for the layers of modified Watanabe, because choosing from a finite number of identified, solutions with a reasonable expectation of success supports prima facie obviousness (MPEP 2143, I, part E). Therefore, the partially embedded nanotubes of modified Watanabe would be considered as nanotubes not being oriented within a layer, it would correspond to the claimed “nanotube felts” based on [0033] of the instant specification (see Claim Interpretation Section above).
Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., U.S. Patent No. 5,895,938 in view of Muchharla et al., (Tunable Electronics in Large-Area Atomic layers of Boron-Nitrogen-Carbon) (Both references cited in IDS) as applied to claim 21 above, and further in view of Guha, et al., U.S. Publication No. 2010/0108131 A1.
Regarding claim 24-25, modified Watanabe teaches all the claimed limitations as set forth above, but does not specifically teach that each layer comprises nanotubes oriented perpendicular to a plane of the layers (as required by claim 24) and wherein each layer comprising nanotubes oriented horizontally to a plane of the layers (as required by claim 25).
However, Guha teaches a photovoltaic device comprising a photocell (502; Fig.5) that can be configured to optimize the absorption of incoming light by employing an irregular configuration of semiconductor nanowires 506, wherein some of the nanowires are oriented perpendicular to substrate 504 and others are oriented nearly parallel to the substrate [0054].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to employ the irregular configuration of Guha for the nanotubes of the device of modified Watanabe in order to optimize the absorption of incoming light as taught by Guha [0054]. Therefore, some of the nanotubes would be oriented perpendicular to a plane of the layers and some would be oriented horizontally to a plane of the layers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 10, 11 of U.S. Patent No. 10,720,542 (herein after ‘542). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘542 teach the limitations of instant invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726